Citation Nr: 1613900	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this claim in April 2015 for further development.  It now returns for appellate review. 

The Veteran testified at a hearing before the undersigned in March 2015.  A transcript is of record. 


FINDING OF FACT

The Veteran's sleep apnea does not result from disease or injury incurred in or aggravated by active service, and was not caused or aggravated by service-connected PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A March 2012 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA medical opinion was provided in January 2016 on the issue of whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The opinion is adequate to make a fully informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the examiner considered the Veteran's medical history, including by review of the claims file, and provided an explanation in support of the conclusion reached that can weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The examiner indicated that an in-person examination was not necessary, as the existing medical evidence of record was sufficient information on which to prepare the opinion, and that an examination would likely provide no additional relevant evidence.  Accordingly, the opinion is adequate to decide the claim.   

A VA medical opinion has not been provided with regard to the issue of whether the Veteran's sleep apnea may be directly related to disease or injury incurred in or aggravated by active service.  VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).   

The evidence of record does not satisfy the "low threshold" of indicating that the Veteran's sleep apnea may be related to an in-service disease, injury, or event.  See id.  The STRs do not reflect symptoms of sleep apnea or reference sleep problems.  The Veteran stated in his February 2013 substantive appeal (VA Form 9) and at the March 2013 hearing that the environmental conditions of his service in Vietnam, such as having to be constantly on the alert for possible attacks and noise from rockets and gun fire made sleeping very difficult, and that he has had difficulty sleeping ever since that time.  However, there is no apparent relationship between the physical condition diagnosed as sleep apnea, first documented about forty years after service separation, and the Veteran's in-service sleep problems, which he did not attribute to snoring or breathing difficulties at the time, but rather to external factors such as loud noise or having to be in a state of constant alertness.  Such external factors indicate that the Veteran's sleep problems at the time were not due to a physical condition such as sleep apnea.  To the extent the Veteran's trouble sleeping is a symptom of his service-connected PTSD, as documented in VA treatment records and examination reports, this also suggests a non-physical origin for his sleep problems in service rather than a physical one such as sleep apnea, and would be factored into the disability rating assigned his PTSD.  While competent evidence is not required to satisfy the third McLendon element, there must still be an apparent possible link between the Veteran's current sleep apnea diagnosis and his trouble sleeping during service as a result of combat conditions with subsequent sleep impairment attributed to PTSD.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination), with McLendon, 20 Vet. App. at 83 (observing that "the development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service").  No such evidence is of record.  Thus, because the McLendon elements are not all satisfied, an opinion is not necessary on this issue.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).   

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in May 2015 to obtain additional records and arrange for a medical opinion.  All of the Board's directives have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Veteran testified at a hearing before the undersigned in March 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the undersigned informed the Veteran that the RO denied the claim because it found that there was no evidence of treatment or complaints for sleep problems in service and no other evidence relating the Veteran's sleep apnea to his military service.  The undersigned also informed the Veteran of the elements of service connection on a direct and secondary basis, and suggested that helpful evidence would include an opinion from a doctor that the Veteran's sleep apnea started in service or is related to something that happened in service, or that it was caused or aggravated by PTSD.  The Veteran had an opportunity to provide testimony in support of the claim, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing apart from the issue of secondary service connection, the criteria for which were explained to him by the undersigned and which was subsequently developed through a VA opinion.  There is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA opinion to address the outstanding issue of whether the Veteran's sleep apnea may have been caused or aggravated by his service-connected PTSD.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Analysis

The Veteran seeks to establish service connection for sleep apnea.  In his February 2013 substantive appeal (VA Form 9), he stated in support of this claim that during service in Vietnam he had to "learn to sleep light" and most of the time could not sleep "due to the rockets and gun fire."  He further stated that often he had to wake up suddenly, such as when someone yelled "incoming" and "you had to wake up immediately due to fear of my life [sic]."  He stated that the "constant up and down in sleep is what caused [his sleep apnea]."  Finally, he stated that he "had this while in the service [but] never received treatment for it."  He provided similar statements in his March 2015 hearing testimony, relating that he would lay down to go to sleep, and all of a sudden "everything breaks loose" and he would have to jump up and run and get his weapons and take cover.  He further testified that he had been "dealing with this for years and years," stating that he would wake up in the morning still feeling tired.  In the alternative, he stated that his sleep apnea was caused or aggravated by his service-connected PTSD.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the of the nonservice-connected disease, will be service connected.  § 3.310(b).  Secondary service connection under § 3.310 entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

VA will not find that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against a direct relationship to disease or injury incurred in or aggravated by active service.  The STRs do not reflect treatment or complaints of sleep problems or snoring.  The August 1969 separation examination report shows a normal clinical evaluation regarding the head, face, neck, nose, mouth and throat and all other areas evaluated.  The Veteran denied a history of frequent trouble sleeping in the accompanying report of medical history.  

The earliest reference to sleep apnea in the file is a February 2010 VA treatment record reflecting that that the Veteran could fall asleep very easily during the day, and his wife's report that he snored a lot and stopped breathing while sleeping.  The treating clinician noted that the Veteran had possible sleep apnea, and that his reported memory issues also could be related to sleep apnea.  The Veteran was thus referred for an evaluation of sleep apnea.  In March 2010, he was seen for an initial consultation at a VA sleep center, with suspected obstructive sleep apnea.  It was noted that he had symptoms suggestive of sleep apnea, but was not obese and was on medications for depression and anxiety, with a recent history of memory loss.  The clinician observed that the Veteran had "[l]ikely complex sleep disturbance."  The VA treatment records show that he underwent a sleep study in August 2011, and was found to have "clinically significant sleep apnea," with an "apnea + hypopnea index (AHI)" of 14.7.  It was also noted that the Veteran had other sleep problems requiring further evaluation, including nightmares and "possible dyssomnia associated with comorbid mood and anxiety disorders." 

A November 2014 VA examination report pertaining to PTSD reflects that the Veteran's wife related that he was always "fighting in his sleep" and she woke him up.  The examiner found that the Veteran's PTSD was manifested by sleep disturbance. 

While the Veteran had difficulty sleeping during service due to external factors such as combat related noise, being woken up by warnings of attacks, or generally being in a state of constant alert and thus having to "learn to sleep light," he has not stated and there is no indication that he snored during service (a symptom attributed to possible sleep apnea in the February 2010 VA treatment record) or had sleep problems due to a physical condition or factors unrelated to such external circumstances.  

The Veteran's lay testimony that he has had sleep problems during and ever since service is both competent and credible.  However, it does not support the service incurrence or nexus elements, as his sleep disturbance has been attributed to the external factors cited above, and also to psychiatric factors, which may have accounted for his sleep disturbance during and since service in addition to the combat conditions also cited as a factor during service.  There is no evidence of sleep disturbance due to sleep apnea or snoring or breathing difficulties during service or for many years since service separation.  The fact that the Veteran denied a history of frequent trouble sleeping in the August 1969 report of medical history further weighs against sleep disturbance associated with sleep apnea during service.  In order for the benefit-of-the-doubt rule to apply, there must be positive evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  The Veteran has not submitted or identified any such evidence.  

The Veteran's attribution of sleep disturbance during service to external factors such as combat noise or being woken up during warnings of attacks weighs against service incurrence of sleep apnea, as this testimony indicates that his trouble sleeping during service was not due to a physical condition, but rather is accounted for by these external causes. 

At the March 2015 Board hearing, when asked if a doctor had ever told him whether his sleep apnea started in service or was related to something that happened in service, the Veteran responded that he had trouble remembering, and stated that he was sure his doctor told him about what caused his sleep apnea, but indicated he could not recollect what he said.  The Veteran did not actually state that a doctor or other medical professional told him that his sleep apnea may have started in service or may be related to service, and the vagueness and equivocation that characterized his testimony on this issue, together with his stated difficulties with remembering what he was told, otherwise renders his testimony unreliable and lacking in probative value as evidence that he was told by a medical professional that his sleep apnea manifested in or is otherwise related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics").  

Accordingly, the preponderance of the evidence weighs against the service incurrence and nexus elements.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection on a direct basis is not established.  See id.; 38 C.F.R. § 3.303(a).  

The preponderance of the evidence also weighs against a relationship between the Veteran's sleep apnea and his service-connected PTSD, either by way of causation or aggravation.  See 38 C.F.R. § 3.310.  Specifically, in the January 2016 VA opinion, the examiner concluded that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by PTSD.  The examiner explained that the Veteran had mild sleep apnea, as indicated by the apnea + hypopnea index (AHI) of 14.7 in the August 2011 VA sleep study report.  The examiner noted that sleep apnea occurs when the muscles in the back of the throat relax.  These muscles support the soft palate the triangular piece of tissue hanging from the soft palate (uvula), the tonsils, the side walls of the throat and the tongue, according to the opinion.  The examiner stated that the problem was caused by the shape of the mouth and not a result of PTSD.  The Veteran's risk factors were his age and gender.  Other known causes of sleep apnea were excess weight, neck circumference, and a narrowed airway.  With regard to aggravation, the examiner stated that there was no aggravation in that the Veteran's sleep apnea was mild, as evidenced by the Veteran's AHI index of 14.7 (it was noted that an AHI of 5 to 15 represented mild obstructive sleep apnea).  

The examiner's opinion constitutes probative evidence weighing against causation or aggravation of the Veteran's sleep apnea by his service-connected PTSD.  The examiner's opinion essentially states that there was no aggravation of sleep apnea since there was no evidence of worsening beyond the baseline of mild sleep apnea established in the August 2011 sleep study.  The Veteran has not stated, and there is no evidence otherwise suggesting, that his sleep apnea has worsened since that time, or since the February 2010 VA treatment record in which his sleep apnea symptoms were first mentioned.  In the absence of evidence of an aggravation or increase in severity of the Veteran's sleep apnea beyond any medically established baseline, service connection for aggravation of sleep apnea by PTSD may not be found.  See 38 C.F.R. § 3.310(b).  The examiner also explained that sleep apnea is not caused by PTSD, but by physical factors such as the shape of the mouth and the size of the neck and airway passage.  Age, gender, and family history also increased the risk of developing sleep apnea according to the examiner. 

The January 2016 VA medical opinion outweighs the Veteran's statements on the issue of secondary service connection, as it represents the informed determination of a medical professional based on review of the record and clinical findings, and is supported by a rationale linking the data to the conclusions reached.  By contrast, the Veteran is a lay person in the field of medicine, and has not supported this theory of service connection with an explanation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions). 

Accordingly, the preponderance of the evidence weighs against service connection for sleep apnea on a secondary basis in relation to the Veteran's PTSD.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for sleep apnea on a secondary basis is not established.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


